 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 1 of 41

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOEY D. GONZALEZ RAMOS,

Plaintiff
V. Case No.: 18-cv-01690 (APM)
ADR VANTAGE, INC., Assigned To: Amit P. Mehta
Defendant.

DEFENDANT, ADR VANTAGE, INC.’S
OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL

COMES NOW the Defendant, ADR VANTAGE, INC. (hereinafter “ADR”), by and
through its counsel, John J. Murphy, Esq., and Walker, Murphy & Nelson, LLP, and, pursuant to
the Federal Rules of Civil Procedure, hereby files this Opposition to Plaintiff's Motion to Compel,

and in opposition thereto states as follows.

INTRODUCTION

This case arises from Plaintiffs claims of defamation and other various torts in connection
with a Climate Assessment Report ADR was contractually obligated to prepare for the United
States Department of Agriculture (hereinafter “USDA”). See, generally Complaint. More
specifically, in November 2016, the USDA issued a Request for Work (#115505) seeking
proposals meeting a specific “Statement of Work” from contractors like ADR to perform a formal
Climate Assessment. See, Statement of Work, attached hereto as Exhibit 1, The USDA’s
Statement of Work expressly required that the contractor awarded the contract offer USDA
employees mechanisms for sharing candid feedback including, but not limited to, “methods that
protect anonymity.” See, Id. at § III (1)(b). Equally as important, the Statement of Work directed
that “[a]ll records, files, documents, and work papers associated with this work shall be the

property of the Federal government.” See, Id., at § VIII.

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 2 of 41

ADR was awarded the contract for the USDA Climate Assessment and completed that
project in February 2017, culminating in a formal Climate Assessment Report which is the subject
of the instant litigation. See, generally, Complaint. In performance of its contractual obligation,
ADR interviewed USDA employees who were promised anonymity when providing candid
feedback. See, ECF 30-2 (Declaration of Archie Tucker). See, also, ECF 26-3 (Declaration of Dr.
Raymond Schnell). See, also, ECF 28-1 (Declaration And Claim Of Deliberative Process
Privilege). In connection with the instant litigation, the USDA maintains that much, if not all, of
the communications between ADR and USDA prior to the completion of the February 2017
Climate Assessment Report is subject to that agency’s deliberative process privilege and/or the
attorney-client privilege. See, ECF 30-2. See, also, USDA Privilege Log, attached hereto as
Exhibit 2.! See, also, ECF 28 (Notice of Third Party Dr. Raymond Schnell’s Supplemental
Response). At least within the context of Plaintiff's attempt to depose Dr. Schnell, this Court has
agreed that the deliberative process privilege applies to at least certain aspects of the case, hence

Defendant ADR has remained diligent in protecting all applicable privileges. See ECF 29.

DISCOVERY DISPUTE

During the course of discovery, Plaintiff has requested, inter alia, a complete copy of
ADR’s file in connection with its Climate Assessment Report including, but not limited to, the
identities of the individuals interviewed at the USDA and emails between ADR and USDA
officials. Plaintiff is trying to obtain this information through discovery in the case at bar, in part,
because Plaintiffs prior attempts to obtain this information through FOIA litigation proved
unsuccessful. See, Order granting Summary Judgment In Favor Of USDA in Case No. 17-24171-
CIV-ALTONAGA/Goodman, attached hereto as Exhibit 3. Mindful of both its discovery
obligations under the Federal Rules of Civil Procedure, as well as its contractual obligation to the
USDA as set forth above, this Defendant filed Answers to Interrogatories and a Response to

Request for Production of Documents which, for identification purposes only, identifies three

 

I USDA recently provided redacted documents that correspond to the attached privilege log.

Counsel for ADR is reviewing the redacted documents and anticipates producing them to the
Plaintiff shortly.

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 3 of 41

categories of documentation responsive to Plaintiff's discovery requests which pose a significant
concer for the defense. They are: (1) documentation identifying the names of the USDA
employees who participated in ADR’s climate assessment with the expectation of anonymity; (2)
responses which those anonymous USDA employees provided during the interview process; and
(3) communications between ADR employees and USDA officials regarding the climate
assessment, along with working drafts of documents. Conversely, ADR has produced the

following contents of its file which it does not believe to be confidential:

- USDA Statement of Work

- ADR’s Proposal

- USDA’s Acceptance of Proposal

- 2014 Anti-Harassment / Anti-Bullying Policy Statement

- 2014 Diversity / Equal Employment Opportunity Policy Statement
- 2014 Sexual Harassment Policy Statement

- 2015 SEA Diversity/Equal Employment Opportunity Policy Statement
- 2015 SEA Anti-Harassment/Anti-Bullying Policy Statement

- USDA Anti-Harassment Policy Statement

- 2016 Federal Employee Viewpoint Survey

- USDA Civil Rights Policy Statement

- USDA Announcement of ADR Climate Assessment

- USDA Miami Office Organizational Chart

- ADR’s Questionnaire for the USDA

- ADR Climate Assessment Report?

Stated alternatively, the defense has tried to balance its discovery obligations with its own

contractual obligations to the USDA and its asserted privileges. Plaintiff remains dissatisfied,

however, and has filed the subject Motion to Compel necessitating judicial intervention. See, ECF

253

 

7 While the actual Climate Assessment Report may itself be confidential and clearly the

property of the USDA, as set forth in Plaintiff's FOIA litigation a redacted copy was produced by
the USDA and Plaintiff was able to obtain an unredacted copy via an EEOC claim he has
apparently filed against one or more USDA officials. See, Exhibit 3 at p. 5.

3 The USDA recently filed a Motion to Intervene so as to be heard on the subject of this
discovery dispute. See, ECF 30. ADR respectfully submits that the USDA should be given an
opportunity to fully brief its claimed privileges before Plaintiff's Motion to Compel is ruled upon.

3

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 4 of 41

LEGAL ARGUMENT
As set forth infra, ADR respectfully submits that the Plaintiff's Motion to Compel should

be denied considering the clear privileges that apply.

1. Legal Standard

Federal Rule of Civil Procedure 26 allows for “discovery regarding any nonprivileged
matter that is relevant to any party's claim or defense and proportional to the needs of the case.”
Fed. R. Civ. P. 26(b)(1). As this is the Plaintiffs Motion to Compel, the Plaintiff bears the burden
of establishing that his Motion to Compel should be granted. See, e.g., Guantanamera Cigar Co.
v. Corporation Habanos, S.A,, 263 F.R.D. 1, 7 (D.D.C.2009) (when the opposing party has
answered the movant's interrogatories, the party moving to compel discovery has the burden of

showing that the opposing party's responses are incomplete).

2. Plaintiff's Discovery Would Force ADR To Breach Its Contractual Obligations &
Seeks Privileged Information.

It is undisputed that when the USDA contracted ADR to perform the subject climate
assessment, the Statement of Work provided that anonymity for USDA employees was to be
offered and ADR’s work product was to be the property of the USDA. See, Exhibit 1. It is equally
undisputed that Plaintiff's discovery seeks to have ADR disclose USDA’s property and, with that
disclosure, destroy the anonymity which was a cornerstone of the climate assessment. See, ECF
30-2 (Declaration of Archie Tucker). The USDA, understandably, has requested that ADR

maintain all applicable privileges. See, Exhibit 2. See, also, ECF 26-3 (Declaration of Dr.
4

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 5 of 41

Raymond Schnell). See, also, ECF 28-1 (Declaration And Claim Of Deliberative Process
Privilege). The competing interests of the USDA and the Plaintiff have placed Defendant ADR
in an untenable position requiring the intervention of this Court.

It is noteworthy that the USDA secured summary judgment in the FOIA action brought
against it by the Plaintiff in a separate lawsuit. See, Exhibit 3. Normally, FOIA disclosures are
broader that civil discovery. See, e.g., North v. Walsh, 881 F.2d 1088, 279 U.S. App.D.C. 373
(1989) (observing “a party's desire to use information obtained under the FOIA in subsequent
litigation is not a basis for denying an otherwise legitimate FOIA request. Indeed, there are
situations in which FOIA will permit access to information that would not be available through
discovery.”) Id. 881 F.2d at 1096 (internal citations omitted). Having been unsuccessful in his
FOIA case, it strikes the defense that Plaintiff is attempting to accomplish through discovery in
this litigation that which he was unsuccessful doing in the United States District Court for the
Southern District of Florida.

FOIA aside, as set forth supra, the USDA is claiming that the information sought by the
Plaintiff is subject to the deliberative process privilege. See, Exhibit 2. Clearly, there is merit to
the USDA’s claim given this Court’s recent Order with respect to the deposition of Dr. Raymond
Schnell. See, ECF 29. Moreover, Defendant has already produced all non-privileged
documentation during the course of discovery in this case. In fact, it is undisputed that the Plaintiff
is in possession of ADR’s unredacted Climate Assessment Report summarizing ADR’s findings.
The names of the actual USDA employees who provided responses summarized by ADR is,
therefore, not critical to Plaintiffs claims. Moreover, insofar as Plaintiff's entire case is premised

on ADR’s alleged “publication” of defamatory materials, there is no allegation that ADR gave the

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 6 of 41

report to anyone other than the USDA which paid for and was the owner of said report.* In fact,
none of the information the USDA is claiming to be privileged has anything to do with the
publication of the subject Climate Assessment Report. Moreover, the defense is aware that the
Plaintiff is currently litigating his claim against the USDA for monetary damages before the United
States of America’s Merit Protections Board, Docket No. AT-1221-17-0503-W1. Thus, to the
extent Plaintiff seeks to obtain property belonging to the USDA, he should do so through his
litigation directly against the USDA.
In his Motion to Compel, Plaintiff cites to Carter v. High Country Mercantile, Inc., 2009

U.S. Dist. LEXIS 65619 (W.D. Mo. 2009) as presenting an “almost similar scenario.” ECF 25 at
p. 7. While Carter is materially different than the case at bar because in that case the USDA did
not claim a privilege in that case, ADR agrees that Carter is instructive for a very different reason.
The Carter Court began its analysis with United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951)
and observed:

The proper scope of Touhy regulations is to prohibit employees of agencies

from responding to subpoenas and other discovery requests until

appropriate individuals have granted permission for them to do so. This
allows the agency to decide whether a privilege should be asserted.

* * * * *

In allowing the agency to bear the ultimate responsibility for compliance,
Congress has effectively protected the individual from being held in
contempt. This prevents individuals from waiving the agency's valid
privileges and protects them from punishment for allowing the agency to
decide how best to proceed.

 

4 Indeed, Plaintiffs claims of “civil conspiracies” and intentional wrongdoing against ADR

are suspect on its face. ADR is a small, reputable, woman owned business in the District of
Columbia. See, hilip://adrvantage.cam/ Nowhere in Plaintiffs Complaint is it alleged that ADR
knew of the Plaintiff or had any reason whatsoever to intentionally harm him in any way. Nor is
it alleged that during ADR’s brief two (2) month contract with the USDA it had any knowledge of
Plaintiff's longstanding acrimonious history with the USDA.

6

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 7 of 41

In the case at bar, the USDA has asserted a privilege over information sought by the
Plaintiff in the instant litigation. As set forth supra, ADR is a custodian of the USDA’s property
subject to that claimed privilege. ADR seeks nothing more than precisely what Touhy affords; to
avoid waiving the USDA’s claimed privilege and being held harmless until the agency (or this

Court) decides how best to proceed.

More relevant to the issue presented to this Court is the case of Westchester General Hosp.,
Inc. v. Department of Health & Human Services, Center for Medicare & Medicaid Services, 770
F.Supp.2d 1286 (S.D. Fl. 2011). In that case, DHHS denied a plaintiff's request to depose an
auditor who was employed by a contractor for the agency. Applying the familiar Touhy analysis,
that federal court found that DHHS’ decision to preclude its contractor’s employee from testifying
at deposition was not arbitrary or capricious. Specifically, it was noted in that case that:
The parties agree that, despite her direct status as an employee of an outside
contractor for the Department, Paul qualifies as a Department “employee”

for summary judgment purposes under the applicable Touhy regulations.
Id. at fn. 6.

In the case at bar, Plaintiff is not seeking to compel testimony by a government contractor
but, rather, seeking to compel the government contractor to produce documents that are the
property of the United States.° It should go without saying that if a contractor cannot divulge

privileged information during a deposition, a contractor cannot divulge privileged information in

 

: Plaintiff has requested dates to depose ADR’s employees who participated in the Climate

Assessment Report, so the same issue is likely to repeat itself at deposition baring definitive
direction from this Court.

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 8 of 41

response to written discovery requests. Moreover, to date, the defense has not found any case law
distinguishing a government contractor from the government itself for purposes of producing
privileged government documents, nor has Plaintiff cited any such case law.

Also relevant is the doctrine of derivative sovereign immunity which federal courts have
construed to exist following the Supreme Court’s decision in Yearsley v. W.A. Ross Const. Co. 309
U.S. 18 (1940). See, e.g., McMahon v. Presidential Airways, Inc., 502 F.3d 1331, 1343 (11th
Cir.2007) (observing Yearsley created the so-called “doctrine of derivative sovereign immunity.”).
To claim such immunity, a private contractor generally must show that (1) it “was working
pursuant to the authorization and direction of the federal government,” and (2) “the acts of which
the plaintiff complained fell within the scope of those government directives.” In re World Trade
Center Disaster Site Litig., 521 F.3d 169, 196 (2d Cir.2008) (citing Yearsley, 309 U.S. at 20-21,
60 S.Ct. 413). Accord, Myers v. United States, 323 F.2d 580, 583 (9th Cir.1963) (“To the extent
that the work performed by [the federal contractor defendant] was done under its contract with the
Bureau of Public Lands, and in conformity with the terms of said contract, no liability can be
imposed upon it for any damages claimed to have been suffered by the appellants.”) (citing
Yearsley, 309 U.S. at 18, 60 S.Ct. 413). In the case at bar, it is undisputed that Defendant ADR
was doing precisely what it was asked to do by the USDA -— conduct a climate assessment. Thus,
it should go without saying that if a government contractor like ADR can enjoy derivative

sovereign immunity, then the derivative process privilege should also apply.

CONCLUSION
In sum, and for all of the foregoing reasons, Defendant ADR’s file is the property of the
United States of America. The United States of America has asserted the attorney-client privilege

and deliberative process privilege over much of the information sought by the Plaintiff in the case

 
 

 

Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 9 of 41

at bar. ADR has, in turn, asserted that privilege as well and sought to protect confidentiality as
required by its contractual agreement with the USDA. Accordingly, for all of these reasons,

Plaintiff’s Motion to Compel should be denied.

Respectfully submitted,
WALKER, MURPHY & NELSON, LLP

/S/ John J. Murphy

 

John Murphy, Esq. (Bar #14407)
9210 Corporate Boulevard, Suite 320
Rockville, Maryland 20850
(301)-519-9150 (Office)

(301) 519-9152 (Fax)

imurphyiawalkermurphy.com

 

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Opposition to Motion to Compel was
electronically mailed and/or mailed on the 13" day of May 2019 to:

Joey D. Gonzalez Ramos, Esq.

P.O. Box 145073

Coral Gables, FL 33114-5073

E-service: joey.gonzalez@jdg-lawoffice.com
Pro Se Plaintiff

/S/ John J.. Murphy

 

John J. Murphy, Esq.

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 10 of 41

EXHIBIT 1

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 11 of 41

Subtropical Horticulture Research Station
Organizational Climate Assessment
Statement of Work

Administrative & Financial Management
Agricultural Research Service
United States Department of Agriculture

I. Background:

The United States Department of Agriculture (USDA), Agricultural Research Service (ARS),
conducts research to develop and transfer solutions to agricultural problems of high national
priority and provide information access and dissemination to:

e ensure high-quality, safe food, and other agricultural products;

e assess the nutritiona! needs of Americans;

® sustain a competitive agricultural economy,

e enhance the natural resource base and the environment and provide economic
opportunities for rural citizens, communities, and society as a whole.

ARS is comprised of Headquarters Staff Offices, Field Operations divided into geographic
areas and locations, and Administrative and Financial Management (AFM).

The work outlined in this statement of work is being requested to support the agency in
conducting a comprehensive employee climate assessment of the Subtropical Horticulture
Research Station (SHRS), which is located in Miami, Florida. The SHRS is responsible for
supporting the agricultural industries in the southern areas of the United States by providing
environmentally sound research on: (1) the genetics of tropical and subtropical fruit and
ornamental crops; (2) the interdiction and control/eradication of exotic plant insect pests.
Additionally, it’s worthy to note that some employees at the location are represented by the
National Federation of Federal Employees, Local Chapter 1752.

II. Purpose and Scope:

The purpose of this contract Is for the ARS to obtain consultative support in conducting a
thorough employee climate assessment of the SHRS. This assessment will require the
vendor to conduct roughly 40 interviews of persons located in Miami, Florida and/or the
Washington metropolitan area.

III. Requirements:
The Contractors shall conduct the following type of support in this assessment:

1. Oo ization li Asse
a. Conduct candid interviews of all employees in Miami and employees outside of
the Miami, as determined
b. Offer alternative mechanisms for sharing feedback, such as, methods that
protect anonymity, as well as, accommodation for employees unable to
interview in person

Page | 1
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 12 of 41

c. Ensure interviews capture information on Employee Relation and Labor
Relation issues at the location to assist with understanding the history and
background of climate issues

d. Identify the role of the Union at the Miami location

e. Provide an objective analysis on the challenges at the Miami location,
specifically address concerns of hostile work environment

f. Develop and provide recommendations on ways to improve/resolve the
challenges

g. Provide a report that is specific as to the challenges that can be relied upon
for further action by the Agency.

IV. Period of Performance
November 25, 2016 - January 13, 2017
V. Location

USDA, ARS, Subtropical Horticulture Research Station
13601 Old Cutler Road
Miami, FL 33158

VI. Mandatory Staff Requirements:

The contractor’s staff must possess the following qualifications in order to be acceptable to
perform the work of this project:

j. Knowledge and understanding of Federal employee & labor relations, employee
misconduct and EEO;

j. Experience in conducting organizational and/or employee climate surveys;

k. Must be a citizen of the United States; and

|. Standard security clearances may be required for contractor staff. The specifics of
the clearance may differ.

VII. Deliverables:

The contractor shall provide a comprehensive report outlining the issues identified and
categorized from the assessment interviews; recommendations for mitigation; and a
proposal for an attainable way forward. All interviews must be completed by December 30,
2016. The final report shall be submitted no later than January 13, 2017.

VIII. Additional Requirements / Notices

All records, files, documents, and work papers associated with this work shall be the
property of the Federal government. In addition, all materials developed or customized to
meet USDA requirements shall be the property of the Federal government. USDA will be
authorized to make copies of any non-commercial, non-copyrighted material for use,
without notification to the vendor. At the time of record disposition or contract transition,
the vendor shall box, label and deliver all records, files, documents, materials and work
papers to the COR or a location identified by the COR.

Page | 2
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 13 of 41

Contractor is responsible for protecting Personally Identifiable Information (PII) in
accordance with the all applicable Federal, Departmental and Agency statuses, regulations,
and policies. PII is - any information about an individual maintained by an agency, including
(1) any information that can be used to distinguish or trace an individual’s identity, such as
name, social security number, date and place of birth, mother’s maiden name, or biometric
records, and (2) any other information that is linked or linkable to an individual, such as
medical, educational, financial, and employment information. Contractor staff may be
required to complete and return a non-disclosure and/or confidentiality agreement.

IX. Government Furnished Property / Equipment

The USDA may provide space, access to computers, computer setup / maintenance, USDA
standard applications and software for computers, LAN, internet access, parking, and
electronic mail service necessary to perform the requirements of this SOW as approved by
the COR,

X. Travel

Travel may be required. All travel shall be conducted in accordance with the Federal Travel
Regulations. Travel shall not be calculated based on the location of the contractor’s staff
home, but by the business address of the company.

Page | 3
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 14 of 41

EXHIBIT 2

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 15 of 41

USDA Privilege Log
Joey D. Gonzalez Ramos v. ADR Vantage, Inc.
Case No. 18-cv-01690 (APM)

Key: ACP (Attorney Client Privilege)
DPP (Deliberative Process Privilege)
Defendant-ADR (ADR Vantage, Inc.)
USDA-ARS (U.S. Department of Agriculture, Agricultural Research Service)
SHRS (USDA-ARS Subtropical Horticultural Research Station)
USDA-OGC (U.S. Department of Agriculture, Office of the General Counsel)
OGC-Attorney Masker (USDA-OGC Senior Attorney Stephanie Masker)

 

 

 

 

Description of Document | Privilege | Privileged Information Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)

Working drafts of the DPP Withheld in full: the entire | Deliberative Process Privilege 0451-0513

Climate Assessment ACP drafts of the Climate The working drafts are deliberative because they

Report containing Assessment Report, consist of opinions, assessments, and

markups and editorial
comments made by
USDA-ARS and OGC
Attorney Masker that were
provided to Defendant-
ADR

 

 

including but not limited
to the specific edits and
comments made by
USDA-ARS and USDA-
OGC.

 

recommendations as to what information the final
Climate Assessment Report should include, and as
such reflect the personal opinions of the individuals
who drafted the Climate Assessment Report, as well
as those that provided the comments and edits.

The working drafts are pre-decisional because they
precede both the final draft of the Climate
Assessment Report as well as decision-making by
USDA-ARS leadership on how to address the work
environment at SHRS.

The release of the information could have a chilling
effect on the discussions between USDA-ARS
management and employees in the future,

 

 

|

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 16 of 41

 

Description of Document

Privilege

Privileged Information

Basis for Application of Privilege

Bates Nos. (prefix
ADR_USDA)

 

discouraging a frank and open dialogue between
management and USDA employees. The release of
the information could also have a chilling effect on
discussions between USDA employees and entities in
a consultation relationship with USDA.

Attorney-Client Privilege

The working drafts of the Climate Assessment Report
were provided to OGC-Attorney Masker in
confidence by Defendant-ADR so that Masker could
provide legal assistance as counsel for USDA-ARS.
OGC-Attorney Masker reviewed the drafts and,
within the drafts, provided edits and comments
reflecting her legal advice. OGC Attorney Masker’s
edits and comments, contained within the drafts, were
provided to Defendant-ADR in confidence in its
capacity as a consultant/contractor of USDA-ARS.

 

 

Working drafts of the
questionnaire Defendant-
ADR prepared in
conjunction with
conducting the Climate
Assessment, containing
markups and editorial
comments made by
USDA-ARS and OGC-
Attorney Masker that were

 

DPP
ACP

 

Withheld in full: the entire
draft of the questionnaire
as well as the specific
edits and comments made
by USDA-ARS and
USDA-OGC.

 

Deliberative Process Privilege

The draft version of the of the questionnaire is
deliberative because it consists of opinions,
assessments, and recommendations as to what
questions Defendant-ADR would ask of USDA
employees. Further, the questionnaire was being
used in conjunction with the Climate Assessment
which, in and of itself is a decision-making tool for
USDA-ARS leadership to enable USDA-ARS
leadership to identify factors contributing to
employee complaints of harassment and a hostile

 

0447-0450

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 17 of 41

 

 

 

Description of Document | Privilege | Privileged Information Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)

provided to Defendant- work environment at SHRS, and to help USDA-ARS

ADR leadership understand the state of concerns held by

SRHS employees including what improvements
could be made, and obtain recommendations in
conjunction with their decision-making on how to
address the work environment at SHRS.

The draft questionnaire is pre-decisional because it
precedes both the questions asked of interviewees
during the Climate Assessment, as well as decision-
making by USDA-ARS leadership on how to address
the work environment at SHRS.

The release of the information could have a chilling
effect on the discussions between USDA-ARS
management and employees in the future,
discouraging a frank and open dialogue between
management and USDA employees. The release of
the information could also have a chilling effect on
discussions between USDA employees and entities in
a consultation relationship with USDA.

Attorney-Client Privilege

The draft of the questionnaire was provided to OGC-
Attorney Masker in confidence by Defendant-ADR
so that Masker could provide legal assistance as
counsel for USDA-ARS. OGC-Attorney Masker
reviewed the draft and, within the draft, provided
edits and comments reflecting her legal advice. OGC
Attorney Masker’s edits and comments, contained
within the draft, were provided to Defendant-ADR in

 

 

 

 

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 18 of 41

 

 

 

 

Description of Document | Privilege | Privileged Information Basis for Application of Privilege Bates Nos. (prefix
ADR USDA)

confidence in its capacity as a consultant/contractor
of USDA-ARS.

Internal Excel spreadsheet | DPP Withheld in full: the entire | Deliberative Process Privilege 0243-0446

of Defendant-ADR spreadsheet consists of the | Responses from USDA employees contained in the

consisting of USDA questions asked by Excel spreadsheet are deliberative in that they consist

employees’ responses to Defendant-ADR, the of opinions and assessments of the work atmosphere

questions the asked by responses provided by the | at USDA and recommendations on how the work

Defendant-ADR during USDA employees to the environment could be improved.

the Climate Assessment
and the questions
Defendant-ADR asked the
interviewees

 

 

questions, and information
that identifies the USDA
employees that were
interviewed.

 

The specific questions contained in the Excel
spreadsheet that Defendant-ADR asked during the
interviews are deliberative in that they are part of the
give and take of the deliberative process. The
questions themselves reflect Defendant-ADR’s
opinion as to areas of concerns to focus on during the
Climate Assessment as well as Defendant-ADR’s
opinion as to what was important to know in order
for Defendant-ADR to provide recommendations to
USDA-ARS leadership on ways to improve the work
environment at SHRS.

The release of the questions and responses could
have a chilling effect on the discussions between
USDA-ARS management and employees in the
future, discouraging a frank and open dialogue
between management, or a contractor hired by
management, and employees. The release of the
questions and responses could also have a chilling
effect on discussions between USDA employees and
entities in a consultation relationship with USDA.

 

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 19 of 41

 

Description of Document

Privilege

Privileged Information

Basis for Application of Privilege

Bates Nos. (prefix
ADR_USDA)

 

Disclosure of information within the Excel
spreadsheet that identifies interviewees could have a
chilling effect on the discussions between USDA-
ARS management and USDA employees in the
future, discouraging a frank and open dialogue
between management and employees. The release of
the information could also have a chilling effect on
discussions between USDA employees and
entities/persons in a consultation relationship with
USDA.

 

 

Internal spreadsheet of
Defendant-ADR
consisting of the names of
USDA employees at

SHRS to be interviewed
by Defendant-ADR in the
Climate Assessment and
also containing the USDA
employees’ job titles,
work email addresses and
work phone numbers of
these employees.

 

DPP

 

Withheld in full: the
spreadsheet consists of the
names of USDA
employees at SHRS to be
interviewed by Defendant-
ADR as well as the USDA
employees’ job titles,
work email addresses and
work phone numbers of
these USDA employees.

Pursuant to the DPP,

USDA is withholding
information identifying
USDA employees
interviewed by Defendant-
ADR in conjunction with
the Climate Assessment
and/or USDA employees
recommended by USDA

 

Deliberative Process Privilege

Disclosure of information identifying USDA
employees interviewed by Defendant-ADR in
conjunction with the Climate Assessment

could have a chilling effect on the discussions
between USDA-ARS management and USDA
employees in the future, discouraging a frank and
open dialogue between management and employees.
The release of the information could also have a
chilling effect on discussions between USDA
employees and entities/persons in a consultation
relationship with USDA.

Likewise, the identity of USDA employees at SHRS
that Defendant-ADR identified as potential
interviewees in the Climate Assessment is also
deliberative. The information consists of Defendant-
ADR’s opinion as to what USDA employees
Defendant-ADR may want to speak with at SHRS in
conducting the Climate Assessment. This opinion is

0242

 

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 20 of 41

 

 

 

 

 

Description of Document | Privilege | Privileged Information Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)
to be interviewed by pre-decisional because it precedes any interviews
Defendant-ADR. conducted in conjunction with the Climate
Assessment as well as decision-making by USDA-
ARS leadership on how to address the work
environment at SHRS. The release of the identity, or
identifying information, of the potential interviewees
could have a chilling effect on the discussions
between USDA-ARS management and USDA
employees in the future, discouraging a frank and
open dialogue between management and employees.
The release of the information could also have a
chilling effect on discussions between USDA
employees and entities/persons in a consultation
relationship with USDA.
Email dated Jan. 25,2017 | ACP Produced with redactions: | Attorney-Client Privilege 0004
from ADR Vantage, Inc. this email is only partially | Redactions were made to protect communications
President to OGC- withheld. Pursuant to the | between OGC-Attorney Masker and Defendant-ADR
Attorney Masker and ACP, USDA is in conjunction with legal advice Defendant-ADR
USDA-ARS Southeast withholding only sought from USDA-OGC Attorney Masker arising
Area Director Archie questions and information | directly out of Defendant-ADR working as
Tucker, cc: ADR Vantage, that Defendant-ADR consultant/contractor of USDA-ARS in conducting
Inc. employee Rick submitted to OGC- the Climate Assessment and preparing the Climate
Buccheri; Subject: Final Attorney Masker in Assessment Report. Defendant-ADR made the
Draft conjunction with communication to USDA-OGC attorney in
Defendant-ADR seeking | confidence in its capacity as a consultant/contractor
legal advice from Masker. | of USDA-ARS.
Email chain dated Feb. 6, | ACP Produced with redactions: | Attorney-Client Privilege 0019

2017 between ADR
Vantage, Inc. President

 

 

this email is only partially
withheld. Pursuant to the

 

Redactions were made to protect communications
between OGC-Attorney Masker and Defendant-ADR

 

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 21 of 41

 

 

 

 

Description of Document | Privilege | Privileged Information | Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)

and OGC-Attorney ACP, USDA is in conjunction with legal advice Defendant-ADR
Masker, cc: USDA-ARS withholding only: 1) a sought from USDA-OGC Attorney Masker arising
Southeast Area Director question and information | directly out of Defendant-ADR working as
Archie Tucker and USDA- that Defendant-ADR consultant/contractor of USDA-ARS in conducting
OGC Associate General submitted to OGC- the Climate Assessment and preparing the Climate
Counsel Tami Trost Attorney Masker in Assessment Report. The communications were made

conjunction with in made confidence in Defendant-ADR’s capacity as

Defendant-ADR secking | a consultant/contractor of USDA-ARS.

legal advice from Masker;

2) the subject line of the

email because release of

the information in the

subject line would

discloses the legal issue

for which Defendant-ADR

was seeking to OGC-

Attorney Masker’s legal

advice; and 3) Masker’s

responsive legal advice to

Defendant-ADR
Emails dated Dec. 8, 2016 | DPP Produced with redactions: | Deliberative Process Privilege 0016, 0017, 0030,
through December 21, these emails are only Disclosure of information identifying USDA 0037, 0038, 0039,
2016 exchanged solely partially withheld. employees interviewed by Defendant-ADR in 0040, 0042, 0043,
between employees of Pursuant to the DPP, conjunction with the Climate Assessment 0044, 0045, 0046,
Defendant-ADR and USDA is withholding could have a chilling effect on the discussions 0048, 0049, 0050,

employees of USDA-ARS
and/or USDA-OGC

 

 

only information
identifying USDA
employees interviewed by
Defendant-ADR in
conjunction with the

 

between USDA-ARS management and USDA
employees in the future, discouraging a frank and
open dialogue between management and employees.
The release of the information could also have a
chilling effect on discussions between USDA

0052, 0053, 0054,
0076, 0077, 0079,
0080, 0082, 0084,
086, 0088, 0090,

 

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 22 of 41

 

 

Description of Document | Privilege | Privileged Information Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)
Climate Assessment employees and entities/persons in a consultation 0091, 0093,
and/or USDA employees | relationship with USDA. 0097,0098,
recommended by USDA 0100, 0101, 0103

to be interviewed by
Defendant-ADR.

Likewise, the identity of individuals that USDA
recommended be interviewed for the Climate
Assessment is also deliberative. The
recommendations are pre-decisional because they
precede any interviews conducted in conjunction
with the Climate Assessment as well as decision-
making by USDA-ARS leadership on how to address
the work environment at SHRS. The release of the
identity, or identifying information, of the individuals
USDA recommended to be interviewed for the
Climate Assessment could have a chilling effect on
the discussions between USDA-ARS management
and USDA employees in the future, discouraging a
frank and open dialogue between management and
employees. The release of the information could also
have a chilling effect on discussions between USDA
employees and entities/persons in a consultation
relationship with USDA.

0104, 0130, 131,
0132, 0134, 0135
0136, 0212, 0213

 

 

Internal emails of
Defendant-ADR, dated
December 8, 2016 through
December 30, 2016,
exchanged solely among
employees of Defendant-
ADR

DPP

 

 

Produced with redactions:
these emails are only
partially withheld.
Pursuant to the DPP,
USDA is withholding
only information
identifying USDA
employees interviewed by
Defendant-ADR in

 

Deliberative Process Privilege

Disclosure of information identifying USDA
employees interviewed by Defendant-ADR in
conjunction with the Climate Assessment

could have a chilling effect on the discussions
between USDA-ARS management and USDA
employees in the future, discouraging a frank and
open dialogue between management and employees.
The release of the information could also have a

 

0057, 0062, 0141.
0148, 0149, 0152,
0173, 0188, 0195,
0199, 0202, 0205,
0208, 0216, 0218,
0222, 0223, 0227,
0228, 0238

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 23 of 41

 

 

 

Description of Document | Privilege | Privileged Information | Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)
conjunction with the chilling effect on discussions between USDA
Climate Assessment employees and entities/persons in a consultation
and/or USDA employees __| relationship with USDA.
recommended by USDA
to be interviewed by Likewise, the identity of individuals that USDA
Defendant-ADR. recommended be interviewed for the Climate

Assessment is also deliberative. The
recommendations are pre-decisional because they
precede any interviews conducted in conjunction
with the Climate Assessment as well as decision-
making by USDA-ARS leadership on how to address
the work environment at SHRS. The release of the
identity, or identifying information, of the individuals
USDA recommended to be interviewed for the
Climate Assessment could have a chilling effect on
the discussions between USDA-ARS management
and USDA employees in the future, discouraging a
frank and open dialogue between management and
employees. The release of the information could also
have a chilling effect on discussions between USDA
employees and entities/persons in a consultation
relationship with USDA.

 

 

 

 

 

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 24 of 41

 

 

 

Description of Document | Privilege | Privileged Information Basis for Application of Privilege Bates Nos. (prefix
ADR_USDA)
Internal emails of DPP These emails are only Disclosure of information identifying USDA 0148-0149

Defendant-ADR, dated
December 8, 2016,
received from automated
meeting scheduler
mailer@doodie.com
containing the identity of
USDA employees
scheduled to be
interviewed by Defendant-
ADR in conjunction with
Climate Assessment.

 

 

partially withheld.
Pursuant to the DPP,

USDA is withholding
only information
identifying USDA
personnel scheduled to be
interviewed by Defendant-
ADR in conjunction with
Climate Assessment.

 

employees interviewed by Defendant-ADR in
conjunction with the Climate Assessment

could have a chilling effect on the discussions
between USDA-ARS management and USDA
employees in the future, discouraging a frank and

open dialogue between management and employees.

The release of the information could also have a
chilling effect on discussions between USDA
employees and entities/persons in a consultation
relationship with USDA.

 

 

10

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 25 of 41

EXHIBIT 3

 
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 26 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 17-24171-CIV-ALTONAGA/Goodman
JOEY D. GONZALEZ,

Plaintiff,
Vv.

U.S. DEPARTMENT OF
AGRICULTURE,

Defendant.

 

ORDER

THIS CAUSE came before the Court on Defendant, the United States Department of
Agriculture’s Motion for Summary Judgment [ECF No. 35], submitted contemporaneously with
its Statement of Undisputed Material Facts (“Defendant’s SMF”) [ECF No. 35-1] on June 19,
2018. On July 10, 2018, Plaintiff, Joey D. Gonzalez, filed his Response in Opposition’
[ECF No. 38] and Statement of Material Facts (“Plaintiff's SMF”) [ECF No. 38-13]. On July 25,
2018, the Agency filed a Reply [ECF No. 50], to which Plaintiff filed a Sur-Reply [ECF No. 55].
The Court has carefully considered the briefing and attached exhibits, additional written

submissions, the record, and applicable law.

 

' Plaintiff's Response included a “Motion to Strike Defendant’s Exhibits.” (Resp. 1; see id. 1-8). The
Court denied Plaintiff's Motion to Strike (see Order [ECF No. 41]), but considers Plaintiff's arguments in
reviewing the present Motion.
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 27 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 2 of 16
CASE NO, 17-24171-CIV-ALTONAGA/Goodman

I. BACKGROUND?

This is an action under the Freedom of Information Act (“FOIA”), see 5 U.S.C. § 552,
and the Privacy Act, see 5 U.S.C. § 552a, brought by Plaintiff against the Agency, his employer.
Plaintiff is an Information Technology (“IT”) Specialist at the Subtropical Horticulture Research
Station (“SHRS”) in the Agency’s Agricultural Research Service (“ARS”). (See Deposition of
Ricardo Goenaga (“Goenaga Deposition”) [ECF No. 55-1] 189:14; see also Performance
Improvement Plan (“PIP”) Letter [ECF No. 38-5] 1), Beginning on January 12, 2017, Plaintiff
was placed under the supervision of then-Acting Research Leader, Dr. Harmed Abbas. (See
Second Declaration of Kathleen Hall [ECF No. 50-1] § 3; see also PIP Letter 1). On July 2017,
Ricardo Goenaga became the Acting Research Leader and Plaintiffs supervisor. (See
Declaration of Ricardo Goenaga (“Goenaga Declaration”) [ECF No. 50-2] 5).

Plaintiff served as union president of the National Federation of Federal Employees’
(“NFFE[’s]”) Local 1752. (See November 9, 2016 Letter [ECF No. 38-8] 1). On April 20, 2017,
NFFE Representative, Elizabeth Pittaluga, sent an e-mail to Dr. Abbas stating NFFE no longer
“recognize[d] Mr. Gonzale[z] as President of [Local]1752” because he “[wal]s not a dues paying
member of this local and as such c[ould] not hold any office” in the union. (April 20, 2017 E-
mail from Pittaluga [ECF No. 50-1] 000005 (alterations added)).

A. The Climate Assessment Report

In December 2016, ADR Vantage, a consulting firm specializing in organizational

 

? Plaintiff states he “requires discovery to be able to respond” to facts the Agency provides in Defendant’s
SMF. (PI’s SMF §§ 14-15, 17). While Plaintiff includes his Declaration as part of his Response (see
Resp. 24-26), the Declaration does not address the issue of discovery; explain why he “cannot present
facts essential to justify [his] opposition” without discovery, Fed. R. Civ. P. 56(d) (alteration added); or
request the Court defer considering the Motion or allow time for further discovery under Rule 56(d).
Furthermore, the deadline to complete discovery has long passed. (See Order Setting Trial and Pre-Trial
Schedule [ECF No. 27] 2). For these reasons, the Court resolves the Motion on the basis of the evidence
presented with the parties’ statements of material facts and attached exhibits.
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 28 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 3 of 16
CASE NO, 17-24171-CIV-ALTONAGA/Goodman

effectiveness, spent three days on site at the SHRS interviewing staff and managers, including
Dr. Abbas and the Agency’s Human Resources Specialist Supervisor for Labor Relations,
Kathleen Hall. (See Def.’s SMF § 2 n.1; see also Climate Assessment Report [ECF No. 42-1]
000326). In February 2017, ADR prepared a Climate Assessment Report for the Agency based
on the December interviews, questionnaires, and other conversations with Agency staff. (See id.
000328-29). On February 2, 2017, ADR provided the Agency with the Climate Assessment
Report. (See Declaration of Hillary Clark [ECF No. 50-3] 3).

On February 22, 2017, Ms. Pittaluga visited the SHRS, in Miami, Florida. (See Def.’s
SMF 4 14 (undisputed)). Ms. Hall provided Ms. Pittaluga a copy of the Climate Assessment
Report before Ms. Pittaluga’s visit. (See id. Jf 1, 15 (undisputed)). Upon receiving the Climate
Assessment Report, Ms. Pittaluga informed Ms. Hall the Climate Assessment Report was very
helpful, and that she would not disclose or discuss the information or content with others. (See
id. J 16 (undisputed)).

Ms. Hall believed Ms. Pittaluga had a right and duty to know about personnel issues at
the SHRS, including the issues set forth in the Climate Assessment Report when she shared it
with Ms. Pittaluga. (See id. § 17 (citing Declaration of Kathleen Hall (“Hall Declaration”) { 9)).
Ms. Hall also believed Ms. Pittaluga had a right to view the Climate Assessment Report because
of Ms. Pittaluga’s position as an NFFE representative of employees at the SHRS, and because
she would be representing the interests of those same employees while meeting with Ms. Hall
and SHRS management during her February 22, 2017 visit to the facility. (See id. Ff 15, 17
(citing Hall Decl. J 9)).

B. Climate Assessment Report FOIA Request

On April 15, 2017, Plaintiff submitted a Climate Assessment Report FOIA Request to the
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 29 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 4 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

Agency seeking information regarding the results of the Climate Assessment, among other
topics. (See id. | 1 (undisputed)). The Agency received the Climate Assessment Report FOIA
Request on April 17, 2017 and assigned it a FOIA number — FOIA No. 2017-REE-03716-F.
(See id. { 2 (undisputed)). On July 14, 2017, the Agency responded to the Climate Assessment
Report FOIA Request, providing Plaintiff with a redacted copy of the Climate Assessment
Report. (See id. § 3 (undisputed)). The Agency informed Plaintiff about the redactions, stating
they were made pursuant to FOIA Exemptions 53 and 6.’ (See id. (undisputed)). Redactions in
the Climate Assessment Report were done using text overlays that indicated the applicable FOIA
exemption for each redaction. (See id. (undisputed)).

On September 13, 2017, Plaintiff filed an administrative appeal of the Agency’s response
to the Climate Assessment Report FOIA Request. (See id. J 4 (undisputed)). The appeal was
assigned FOIA No. 2017-REE-00338-A. (See id. (undisputed)). Plaintiffs administrative
appeal raised one issue: whether the Climate Assessment Report given to Plaintiff with the
Agency’s July 14, 2017 response was correctly redacted under Exemptions 5 and 6. (See id.
(undisputed)). On October 20, 2017, the Agency responded to the administrative appeal,
providing Plaintiff a copy of the Climate Assessment Report wherein no information was
redacted under Exemption 5, and less information was redacted under Exemption 6. (See id. Jf

5-6 (citing Redacted Report [ECF No. 35-7]) (undisputed)). The Agency attaches a Vaughn

 

3 FOIA Exemption 5 covers “inter-agency or intra-agency memorandums or letters that would not be
available by law to a party other than an agency in litigation with the agency, provided that the
deliberative process privilege shall not apply to records created 25 years or more before the date on which
the records were requested.” 5 U.S.C. § 552(b)(5).

* FOIA Exemption 6 requires agencies to withhold “personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” Jd. §
552(b)(6).
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 30 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 5 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

index to the present Motion describing the specific information redacted under Exemption 6
from each page of the Climate Assessment Report. (See id. (citing Declaration of Janice
Boarman (Boarman Declaration”) [ECF No. 35-2] 6; Vaughn Index [ECF No. 35-8] 000059—
69)).

On July 12, 2018, Plaintiff filed a Notice [ECF No. 42] clarifying he obtained an
unredacted copy of the Climate Assessment Report as part of a “Report of Investigation for
complaints ARS-2016-00961 and ARS-2017-00122 currently before the Equal Employment
Opportunity Commission.” (/d. 1 n.1; see also Resp. 2).

C. Emails FOIA Request

On June 28, 2017, Plaintiff submitted a FOIA request to the Agency (hereinafter the
“Emails FOIA Request”), seeking all emails between Ms. Pittaluga and anyone at the Agency.
(See Def.’s SMF 4 7 (undisputed)). The Agency received the Emails FOIA Request on June 29,
2017, and assigned it FOIA number 2017-REE-05254-F. (See id. (undisputed)). On August 16,
2017, in response to the Emails FOIA Request, the Agency provided Plaintiff 78 pages of
responsive emails. (See id. { 8 (undisputed)). The Agency redacted certain information in the
emails pursuant to Exemption 6. (See id. (undisputed)). Exemption 6 was the only FOIA
exemption applied to any of the emails. (See id. (undisputed)).

On September 15, 2017, Plaintiff filed an administrative appeal to the Agency’s response
to the Emails FOIA Request. (See id. | 9 (undisputed)). Plaintiffs administrative appeal raised
one issue: whether the information in Ms. Pittaluga’s emails was properly redacted under
Exemption 6. (See id. (undisputed)). On October 20, 2017, the Agency responded to Plaintiff's

administrative appeal, withdrawing Exemption 6 redactions from 9 of the 16 pages that had

 

> A Vaughn index lists the redactions made by an agency along with a detailed justification for the
agency’s redaction. See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 31 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 6 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

previously been redacted. (See id. 4] 11-12 (undisputed)). The Agency also informed Plaintiff
that one emai! exchange — between Ms. Pittaluga in her role as a NFFE union representative
and an ARS employee — was not an Agency record under the FOIA. (See id. § 12
(undisputed)). The Vaughn index attached to the present Motion describes the specific
information redacted pursuant to Exemption 6 from the emails in question. (See id. (citing
Boarman Decl. § 13; Vaughn Index 000069—74)).

D. Plaintiff?s Employment Issues

On November 7, 2017, Dr. Goenaga, Acting Research Leader at the SHRS, proposed to
suspend Plaintiff without pay for 14 calendar days for “conduct prejudicial to the best interests of
the service.” (Suspension Letter [ECF No. 38-6] 1 (emphasis omitted)). Plaintiff responded to
the proposed action on December 5, 2017. (See id.). Associate Area Director, Ellen Harris, sent
Plaintiff a letter dated January 5, 2018 informing him he would be suspended for 14 calendar
days without pay effective January 14, 2018 through January 27, 2018. (See id. 1-3). Ms.
Harris referenced an interaction between Plaintiff and another employee, as well as a formal
investigation determining Plaintiff engaged in discriminatory harassment when he used
inappropriate language in an exchange with that other employee, as the bases for the suspension.
(See id. 1-2).

Additionally, on November 29, 2017, Dr. Goenaga notified Plaintiff he was being placed
on a Performance Improvement Plan (“PIP”) to improve “critical elements” of his performance
Dr. Goenaga found “unacceptable.” (PIP Letter 1; see also Goenaga Decl. {| 7). Specifically, Dr.
Goenaga found Plaintiff needed to improve in the areas of (1) technical support and customer
service; and (2) teamwork, communication, equal employment and civil rights. (See PIP Letter

1-4). Plaintiff was given a list of ways to improve his performance during a 90-day period
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 32 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 7 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

beginning November 29, 2017. (See id. 1).

E. Complaint

On November 14, 2017, Plaintiff filed his Complaint [ECF No. 1] seeking declaratory
and injunctive relief under the FOIA and the Privacy Act, as well as actual damages under 5
U.S.C. section 552a(g)(4)(A), attorneys’ fees and costs. (See generally id.). In his Complaint,
Plaintiff challenges the Agency’s refusal to release unredacted documents under Exemption 5
(“Count I”), and Exemption 6 (“Count II”). (See id. 7-9). Plaintiff also alleges the Agency did
not follow proper FOIA procedures because it failed to provide sufficient specificity to permit
understanding of its rationale for withholding the responsive records for both FOIA requests
(“Count IIl”). (See id. 9-10). Finally, Plaintiff alleges the Agency improperly disclosed
information protected by the Privacy Act, and requests the Court enjoin the Agency from further
disclosing Plaintiffs private information (“Count IV”).© (See id. 10-12).

Il. LEGAL STANDARDS

A. Summary Judgment Standard

Summary judgment is rendered if the pleadings, the discovery and disclosure materials
on file, and any affidavits show “there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is
“material” if it might affect the outcome of the case under the governing law. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a
reasonable jury to find for the non-moving party. See id.; see also Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

 

© In Count IV, Plaintiff also requests the Court recommend criminal prosecution of Ms. Hall. (See
Compl. 11). The prosecution of criminal actions in the federal courts is a matter within the sole discretion
of the United States Attorney General and appointed United States Attorneys.
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 33 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 8 of 16
CASE NO, 17-24171-CIV-ALTONAGA/Goodman

At summary judgment, the moving party bears the initial burden of identifying “those
portions of the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, which it believes demonstrate the absence of a genuine issue
of material fact.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (1 Ith Cir. 1993) (quoting
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (alterations and internal quotation marks
omitted)). If “the moving party fails to demonstrate the absence of a genuine issue of material
fact, the motion should be denied.” Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th
Cir. 2012) (citations omitted).

B. The FOIA

“Congress enacted FOIA to enable the public to have access to government information
that is unnecessarily shielded from public view.” Miccosukee Tribe of Indians of Fla. v. United
States, 516 F.3d 1235, 1244 (11th Cir. 2008) (internal quotation marks and citation omitted).
Accordingly, “the records at issue . . . are presumed to be subject to disclosure unless [the
agency] affirmatively establishes that the requested records fall into one of FOIA’s exemptions.”
Office of Capital Collateral Counsel, N. Region of Fla. ex rel. Mordenti v. Dep't of Justice, 331
F.3d 799, 802 (11th Cir. 2003) (alteration added; citation omitted); see also Light v. Dep’t of
Justice, 968 F. Supp. 2d 11, 26 (D.D.C. 2013) (“It is clear that ‘disclosure, not secrecy, is the
dominant objective of the [FOIA].’” (alteration added; citation omitted)).

The Government may invoke nine statutory exemptions to withhold records from public
disclosure. See 5 U.S.C. §§ 552(b)(1)-(9); see also Chilivis v. S.E.C., 673 F.2d 1205, 1210-11
(11th Cir. 1982) (“{RJecords and documents held by federal agencies are presumed subject to
disclosure unless the agency can establish that the material falls into one of the FOTA’s nine

exemptions.” (alteration added; citations omitted)). The FOIA “vests jurisdiction in federal
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 34 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 9 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

district courts to enjoin an ‘agency from withholding agency records and to order the production
of any agency records improperly withheld from the complainant.’” Kissinger v. Reporters
Comm. for Freedom of the Press, 445 U.S. 136, 139 (1980) (quoting 5 U.S.C. § 552(a)(4)(B)).

FOIA cases are generally resolved on motions for summary judgment. See id. “The
relevant question on summary judgment, viewed in the light most favorable to the person making
the FOIA request, is whether an agency conducted a reasonable and adequate search ‘calculated
to uncover all relevant documents’ and whether any withholdings were justified.” Guidry v.
Comey, No. 4:15CV23-RH/CAS, 2016 WL 1068611, at *3 (N.D. Fla. Feb. 4, 2016), report and
recommendation adopted, No. 4:15CV23-RH/CAS, 2016 WL 1069669 (N.D. Fla. Mar. 17,
2016) (citations omitted).

C. Privacy Act

The Privacy Act “governs the government’s collection and dissemination of information
and maintenance of its records and generally allows individuals to gain access to government
records on them and to request correction of inaccurate records.” Corbett v. Transp. Sec.
Admin., 968 F. Supp. 2d 1171, 1186 (S.D. Fla. 2012), aff'd, 568 F. App’x 690 (11th Cir. 2014)
(alteration, internal quotation marks and citation omitted). “The Privacy Act imposed upon
federal agencies an array of record-keeping obligations to prevent unauthorized disclosures of
confidential information. It also created a private right of action, enabling citizens to sue when
Privacy Act violations occur.” Speaker v. U.S. Dep't of Health & Human Servs. Ctrs. for
Disease Control & Prevention, 623 F.3d 1371, 1381 (11th Cir. 2010) (citing 5 U.S.C. §
552a(g)(1)). “Specifically, the Privacy Act contains a catch-all provision allowing an individual

to bring a civil suit when an agency ‘fails to comply’ with the Privacy Act ‘in such a way as to
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 35 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 10 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

have an adverse effect on an individual.’” Jd. (quoting 5 U.S.C. § 522a(g)(1)(D) (footnote call
number omitted)).
II. ANALYSIS

Plaintiff argues the Agency violated the FOIA by improperly redacting the Climate
Assessment Report (see Resp. 8-10), and violated the Privacy Act by disclosing the Climate
Assessment Report (see id. 10-23; see generally Sur-Reply). The Agency argues summary
judgment is appropriate as to all four Counts of the Complaint. (See generally Mot.; Reply).
The Court addresses the parties’ arguments as to each count below.

A. Count I

As to Count I, the Agency argues Plaintiffs claim alleging improper invocation of
Exemption 5 fails as a matter of law because no Exemption 5 redactions are at issue. (See Mot.
2). On October 20, 2017, the Agency withdrew all Exemption 5 redactions of the Climate
Assessment Report following Plaintiff's administrative appeal. (See id. (citations omitted);
Def.’s SMF 4 5 (undisputed)). Because the Agency withdrew the Exemption 5 redactions to the
Climate Assessment Report on administrative appeal, the issue is indeed moot. See Ocean
Conservancy v. Evans, 260 F. Supp. 2d 1162, 1189 (M.D. Fla. 2003) (‘The Court agrees that
Plaintiffs’ FOIA claims concerning the records already disclosed are moot.”). None of the
emails the Agency shared with Plaintiff in response to the Emails FOIA Request contain
Exemption 5 redactions. (See Mot. 2 (citations omitted); Def.’s SMF {5 (undisputed)). Plaintiff
does not allege any other improper redactions under Exemption 5. (See Compl. 7-8). Therefore,

Defendant is entitled to summary judgment on Count I.
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 36 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 11 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

B. Count II

As to Count Il, the Agency argues it properly redacted information in the Climate
Assessment Report and the Emails under Exemption 6. (See Mot. 3-10). Plaintiff disagrees,
asserting the Agency cannot maintain its position that the Exemption 6 redactions are proper,
while also arguing the Agency did not violate the Privacy Act by disclosing the Climate
Assessment Report to Ms. Pittaluga. (See Resp. 8-9). Plaintiff also states the Court must first
address whether disclosure of the Climate Assessment Report was a violation of the Privacy Act
before assessing whether the redactions under Exemption 6 are proper. (See id. 9). Not so.

Because Plaintiff received the unredacted Climate Assessment Report (see id. 2; see
generally Notice), and in Count II requests injunctive and declaratory relief (see Compl. 9),
Plaintiff's request in Count II is also moot. See Brown v. U.S. Dep't of Justice, 169 F. App’x
537, 539-40 (11th Cir. 2006) (“[A]s [plaintiff] has received the documents, the issue has become
moot and [plaintiff] is not entitled to injunctive relief under the FOJA.” (alterations added;
citation omitted; footnote call number omitted)); see also Lovell v. Alderete, 630 F.2d 428, 430—
31 (5th Cir. 1980). Thus, the Court does not address whether the Agency’s redactions to the
Climate Assessment Report were properly made under Exemption 6.

While Plaintiff makes arguments in his Response as to the redactions of the Climate
Assessment Report under Exemption 6 (see Resp. 8-10), he does not address the redaction of the
Emails pursuant to Exemption 6 (see generally id.; Sur-Reply). The Court therefore treats Count
II, as it relates to the Emails FOIA Request, as abandoned. See Cavicchi v. Chertoff ex rel. U.S.
Bureau of Customs and Border Prot., No. 06-21406-CIV, 2008 WL 239157, at *10 (S.D. Fla.
Jan. 28, 2008), aff'd sub nom., Cavicchi v. Sec’y of Homeland Sec., 316 F. App’x 873 (11th Cir.

2008); see also Road Sprinkler Fitters Local Union No. 669 v. Indep. Sprinkler Corp., 10 F.3d

1}
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 37 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 12 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

1563, 1568 (11th Cir. 1994) (citation omitted) (holding claims not raised in summary judgment
or pressed in opposition to summary judgment are properly treated as abandoned).
Consequently, summary judgment as to Count II is granted.

C. Count III

With regard to Count Ill, the Agency argues Plaintiff fails to provide sufficient
information to state a claim for failure to follow FOIA procedures. (See Mot. 10-11 (citing
Compl. 9)). The Court agrees. Under the FOIA, an agency’s response is sufficient when it
contains “the agency’s determination of whether or not to comply with the request; the reasons
for its decision; and notice of the right of the requester to appeal to the head of the agency if the
initial agency decision is adverse.” Sauer, Inc. v. Nat'l Aeronautics & Space Admin., No. 6:11-
cv-926-Orl-31DAB, 2011 WL 3687862, at *2 (M.D. Fla. Aug. 23, 2011) (quoting Oglesby v.
U.S. Dep’t of Army, 920 F.2d 57, 65 (D.C. Cir. 1990)).

The Agency responded to both the Climate Assessment Report FOIA Request and the
Emails FOIA Request (see Def.’s SMF {{ 3, 8 (undisputed)); the response letters provided
Plaintiff notice of his right to appeal (see Response to Climate Assessment Report FOIA Request
[ECF No. 35-4]; see also Response to Emails FOIA Request [ECF No. 35-10]), and set forth the
applicable FOIA exemptions that applied to the redacted information (see Def.’s SMF {ff 3, 8
(undisputed)). Furthermore, Plaintiff was able to appeal the Agency’s determinations upon
receiving the response letters (see Climate Assessment Report FOIA Administrative Appeal
[ECF No. 35-5]; see also Emails FOIA Request Administrative Appeal [ECF No. 35-11]); had
his administrative appeals granted in part (see Response to Climate Assessment Report FOIA
Administrative Appeal [ECF No. 35-6]; see also Response to Emails FOIA Administrative

Appeal [ECF No. 35-12]); and received explanations for the Agency’s remaining redactions

12
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 38 of 41

Case 1:17-cv-24171-CMA Document56 Entered on FLSD Docket 08/29/2018 Page 13 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

under Exemption 6 (see Resp. to Climate Assessment Report FOIA Administrative Appeal; see
also Resp. to Emails FOIA Administrative Appeal).

Nothing in Plaintiff's Response, Plaintiff's SMF, or Sur-Reply indicates the Agency
failed to follow proper FOIA procedures. (See generally Resp; Pl’s SMF; Sur-Reply). Finally,
Plaintiff does not address the Agency’s arguments as to Count III (see generally Resp.),
effectively abandoning Count II]. See Clark v. City of Atlanta, Ga., 544 F. App’x 848, 855 (11th
Cir. 2013) (citation omitted). Thus, summary judgment as to Count III is granted.

D. Count IV

With regard to Count IV, the Agency argues Plaintiff fails to establish a case under the
Privacy Act as it relates to Ms. Hall’s disclosure of the Climate Assessment Report to Ms.
Pittaluga in February 2017 (see Mot. 11-16), and Dr. Deborah Brennan’s alleged disclosure of
information in the Climate Assessment Report at a May 2017 ARS staff meeting (see generally
Reply). Plaintiff disagrees, arguing the evidence raises genuine issues of fact as to whether Ms.
Hall’s and Dr. Brennan’s disclosures constitute Privacy Act violations. (See Resp. 10-22; Sur-
Reply 6-9). To show an agency violated the Privacy Act, a plaintiff must demonstrate: “(1) the
government failed to fulfill its record-keeping obligation; (2) the agency acted intentionally or
willfully in failing to perform its obligation; (3) the failure proximately caused an adverse effect
on an individual; and (4) that individual suffered actual damages.” Speaker, 623 F.3d at 1381
(citation omitted).

As to the February 2017 disclosure, it is undisputed Ms. Hall disclosed the Climate
Assessment Report to Ms. Pittaluga. (See Def.’s SMF {15 (undisputed)). The Agency states the
disclosure did not violate the Privacy Act because: (1) the Climate Assessment Report is not a

record under the Privacy Act (see Mot. 12-13); (2) Ms. Hall did not act intentionally or willfully
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 39 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 14 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

(see id. 13-15); (3) there is no causal connection between Ms. Hall’s disclosure and any adverse
effect on Plaintiff (see id. 15-16); and (4) Plaintiff fails to show he suffered actual damages (see
id. 16). Plaintiff disagrees, arguing: (1) the Climate Assessment Report is part of the Agency’s
system of records (see Resp. 10-14); (2) Ms. Hall acted willfully (see id. 15-19); (3) her
disclosure of the Climate Assessment Report resulted in Plaintiff being dismissed as Local
1752’s union president (see id. 21-22); and Plaintiff suffered actual damages (see id. 22).

The Court considers whether Plaintiff adequately establishes he suffered actual damages
as a result of Ms. Hall’s disclosure of the Climate Assessment Report to Ms. Pittaluga. See
Corbett, 568 F. App’x at 702 (“We need not evaluate whether [plaintiff] stated a Privacy Act
violation because he alleged no pecuniary loss or actual damages as a result of a Privacy Act
violation.” (alteration added)). A claim under the Privacy Act requires a plaintiff plead and
prove actual damages, that is, pecuniary loss, as opposed to “generalized mental injuries, loss of
reputation, embarrassment or other non-quantifiable injuries.” Fanin v. U.S. Dep’t of Veterans
Affairs, 572 F.3d 868, 872-73 (11th Cir. 2009) (internal quotation marks and citation omitted));
see also F.A.A. v. Cooper, 566 U.S. 284, 299 (2012) (“adopt[ing] an interpretation of ‘actual
damages’ limited to proven pecuniary or economic harm” (alteration added)).

Plaintiff contends Ms. Hall’s disclosure caused NFFE to remove him as the NFFE’s
Local 1752 union president in April 2017. (See Resp. 21). Plaintiff does not show, however,
that his removal from the NFFE caused him to suffer actual damages. (See generally Compl.;
Resp.; Sur-Reply). The only argument Plaintiff makes as to actual damages refers to “the
imposition of personnel and disciplinary actions by his supervisor in November 2017 and
January 2018” (Resp. 22), which he states was caused by Dr. Brennan’s alleged disclosure — not

Ms. Hall’s (see id. 21; Sur-Reply 3-9). Because Plaintiff fails to present any evidence of

14
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 40 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 15 of 16
CASE NO. 17-24171-C1V-ALTONAGA/Goodman

pecuniary loss as it relates to Ms. Hall’s disclosure of the Climate Assessment Report and his
removal as NFFE’s Local 1752 president, Count IV fails as a matter of law. See Fanin, 572 F.3d
at 875. As such, the Court does not address the parties’ arguments regarding the other Privacy
Act elements.

With respect to Dr. Brennan’s alleged May 2017 disclosure, Plaintiff fails to establish the
disclosure even occurred. The Court does not consider Plaintiff's assertions that Dr. Brennan
disclosed the Climate Assessment Report at a May 2017 ARS staff meeting (see Resp. 15-16,
20-22; Sur-Reply 4), or Dr. Goenaga’s brief mention of the May 2017 meeting he did not attend
(see Goenaga Decl. J] 6, 8), because neither party provides admissible evidence related to the
meeting or the alleged disclosure. See Fed. R. Civ. P. 56(e); see also Hill v. Oil Dri Corp. of
Ga., 198 F. App’x 852, 857 (11th Cir. 2006) (“Rule 56(e) requires affidavits, supporting or
opposing summary judgment, to be made on personal knowledge and to set forth facts that would
be admissible evidence.” (citation omitted)). Because there is no evidence Dr. Brennan disclosed
any information in the Climate Assessment Report, Plaintiff cannot establish the Agency failed
to fulfill its record-keeping obligation. See Speaker, 623 F.3d at 1381. Thus, the Court grants
summary judgment as to Count IV.

IV. CONCLUSION

In accordance with the foregoing, it is

ORDERED AND ADJUDGED that Defendant, the U.S. Department of Agriculture’s
Motion for Summary Judgment [ECF No. 35] is GRANTED. Final judgment will be entered by
separate order. The Clerk of Court is instructed to CLOSE the case, and any pending motions

are DENIED as moot.

15
Case 1:18-cv-01690-APM Document 32 Filed 05/13/19 Page 41 of 41

Case 1:17-cv-24171-CMA Document 56 Entered on FLSD Docket 08/29/2018 Page 16 of 16
CASE NO. 17-24171-CIV-ALTONAGA/Goodman

DONE AND ORDERED in Miami, Florida, this 28th day of August, 2018.

Cocelex VU. A ihnepe.

CECILIA M. ALTONAGA
UNITED STATES DISTRICT JUDGE

cc: counsel of record

16
